      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 1 of 11



 1   Stuart M. Richter (CA 126231)
     stuart.richter@kattenlaw.com
 2   Gregory S. Korman (CA 216931)
 3   greg.korman@kattenlaw.com
     Andrew J. Demko (CA 247320)
 4   andrew.demko@kattenlaw.com
     Charlotte S. Wasserstein (CA 279442)
 5   charlotte.wasserstein@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
 6   2029 Century Park East
 7   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 8   Facsimile:     310.788.4471

 9   Attorneys for Defendants BBVA Compass
     Bancshares, Inc., Simple Finance Technology
10
     Corp., BBVA Compass Financial
11   Corporation, and Compass Bank

12
                                 UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14

15   AMITABHO CHATTOPADHYAY, UNITE Case No. 3:19-cv-01541-JST
     THE PEOPLE, individually and on behalf of
16   all other similarly situated,             The Honorable Jon S. Tigar
17
                                                   DEFENDANTS’ NOTICE OF MOTION
18                                                 AND MOTION TO DISMISS
                   Plaintiffs,                     COMPLAINT PURSUANT TO RULE
19                                                 12(b)(2); MEMORANDUM OF POINTS
           v.                                      AND AUTHORITIES
20
     BBVA COMPASS BANCSHARES, INC.,
21   SIMPLE FINANCE TECHNOLOGY                     Complaint Filed: March 25, 2019
     CORP., BBVA COMPASS FINANCIAL
22   CORPORATION, and COMPASS BANK,                Date:         August 1, 2019
                                                   Time:         2:00 p.m.
23
                   Defendants.                     Place:        Courtroom 9
24

25

26

27

28


                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 2 of 11



 1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that on August 1, 2019, at 2:00 p.m., or as soon thereafter

 3   as the matter may be heard, in the above-named court, located at 450 Golden Gate Avenue,

 4   Courtroom 9 – 19th Floor, San Francisco, California, 94102, the Honorable Jon S. Tigar

 5   presiding, defendants BBVA Compass Bancshares, Inc. and BBVA Compass Financial

 6   Corporation (the “BBVA Defendants”), will and hereby do move pursuant to Federal Rule of

 7   Civil Procedure 12(b)(2) for an order dismissing the Complaint. Defendants bring this Motion

 8   on the grounds that this Court lacks personal jurisdiction over the BBVA Defendants.

 9          The BBVA Defendants respectfully request an order dismissing them from the action

10   with prejudice for lack of personal jurisdiction.

11          This Notice of Motion and Motion are based on the Memorandum of Points and

12   Authorities, the Declarations of Carrie Cogburn and Brian R. Herrick, the Court’s file, any

13   argument of counsel the Court may entertain at the hearing on this motion, and all matters of

14   which the Court may take judicial notice.

15                                               Respectfully submitted,

16   Dated: May 24, 2019                         KATTEN MUCHIN ROSENMAN LLP

17

18                                               By:          /s/ Gregory S. Korman

19                                                       Attorneys for Defendants BBVA Compass
                                                         Bancshares, Inc., Simple Finance Technology
20                                                       Corp., BBVA Compass Financial
                                                         Corporation, and Compass Bank
21

22

23

24

25

26

27

28


                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
          Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 3 of 11



 1                                                    TABLE OF CONTENTS

 2   I.       INTRODUCTION ............................................................................................................. 1
 3   II.      STATEMENT OF THE ISSUES TO BE DECIDED......................................................... 2
 4
     III.     JURISDICTIONAL FACTS ............................................................................................. 2
 5
     IV.      LEGAL STANDARD ........................................................................................................ 3
 6
     V.       THE COURT LACKS GENERAL PERSONAL JURISDICTION OVER THE
 7            BBVA DEFENDANTS BECAUSE THEY ARE AT HOME IN TEXAS, NOT
              CALIFORNIA .................................................................................................................... 3
 8
     VI.      THE COURT LACKS SPECIFIC PERSONAL JURISDICTION OVER THE
 9
              BBVA DEFENDANTS ...................................................................................................... 5
10
              A.        The Court Lacks Specific Jurisdiction over Defendant BBVA Compass
11                      Bancshares Because It Directed No Case-Related Activity to California ......... 5

12            B.        The Court Lacks Specific Jurisdiction over Defendant BBVA Compass
                        Financial Because It Directed No Case-Related Activity to California ............ 7
13
              C.        Asserting Specific Personal Jurisdiction over the BBVA Defendants
14                      Would Be Constitutionally Unreasonable ....................................................... 8
15
     VII.     CONCLUSION .................................................................................................................. 8
16

17

18

19

20

21

22

23

24

25

26

27

28


                   DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
          Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 4 of 11



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.       INTRODUCTION

 3            Defendants BBVA Compass Bancshares, Inc. (“BBVA Compass Bancshares”) and

 4   BBVA Compass Financial Corporation (“BBVA Compass Financial,” collectively, the

 5   “BBVA Defendants”) are not subject to personal jurisdiction in this Court. They are not at

 6   home in California, and the claims asserted do not arise out of anything the BBVA

 7   Defendants did in California.

 8            Plaintiff Amitabho Chattopadhyay alleges she applied to open a deposit account with

 9   online banking platform Simple Finance Technology Corp. (“Simple”). She alleges Simple

10   declined her application after she answered “no” to the application question “Are you a U.S.

11   citizen?” She and her law firm, Unite the People (collectively, “Plaintiffs”), have sued

12   Simple, Compass Bank, and the BBVA Defendants for alleged discrimination in violation of

13   42 U.S.C. § 1981 and the California Unruh Civil Rights Act (Cal. Civ. Code §§ 51 et seq.).

14   Dismissal of the BBVA Defendants is necessary.

15            BBVA Compass Bancshares is a bank holding company incorporated in Texas with its

16   principal place of business in Texas. It is not “at home” in California and thus not subject to

17   general personal jurisdiction in this Court. BBVA Compass Bancshares is also not subject to

18   specific personal jurisdiction because Plaintiffs’ bank-account-opening-discrimination claims

19   do not arise from anything BBVA Compass Bancshares did at all, much less anything it

20   purposefully aimed at California. BBVA Compass Bancshares is not a bank. It has no banking

21   operations and provides no banking products or services in California, or anywhere else, and

22   it does not communicate with California consumers. The Court should dismiss BBVA

23   Compass Bancshares.

24            BBVA Compass Financial is a commercial equipment leasing entity incorporated in

25   Texas with its principal place of business in Texas. It is at home in Texas, not California, and

26   consequently it is not subject to general personal jurisdiction in this Court. Plaintiffs’ claims

27   do not arise from anything BBVA Compass Financial did, much less purposefully aimed at

28   California, because BBVA Compass Financial has no banking operations or deposit-taking

                                                1
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
         Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 5 of 11



 1   products or services, and commercial equipment leasing has nothing to do with opening an

 2   online-only deposit account. Thus, BBVA Compass Financial also is not subject to specific

 3   personal jurisdiction in this Court.

 4           In short, the BBVA Defendants are foreign corporations with no connection, much less

 5   the requisite substantial one, to Plaintiffs’ claims. The Court should dismiss the Complaint as

 6   to BBVA Compass Bancshares and BBVA Compass Financial for lack of personal

 7   jurisdiction.

 8   II.     STATEMENT OF THE ISSUES TO BE DECIDED

 9           Should Plaintiffs’ Complaint be dismissed as to the BBVA Defendants because this

10   Court lacks personal jurisdiction over them?

11   III.    JURISDICTIONAL FACTS

12           Defendant BBVA Compass Bancshares is a Texas corporation with its principal place

13   of business in Texas. Compl. ¶ 5; Declaration of Brian R. Herrick (“Herrick Decl.”) ¶ 2.

14   Defendant BBVA Compass Financial is Texas corporation with its principal place of business

15   in Texas. Declaration of Carrie Cogburn (“Cogburn Decl.”) ¶ 2.1 Neither BBVA Defendant is

16   incorporated in California or has its principal place of business in California.

17           Plaintiffs allege the BBVA Defendants “do business in the State of California,”

18   Compl. ¶ 11, that they “operate[] substantial business” in California, including both an

19   “online presence and physical branches,” id. at ¶¶ 5, 7, and that they “act[ed] in tandem” with

20   Simple to “close[] all bank accounts belonging to non-citizens, including permanent residents,

21   id. at ¶ 16, or “conspired with” Simple “to deny services to aliens in that it provided the web

22   interface which automatically rejects non-citizen applicants on the basis of their immigration

23   status,” id. at ¶ 17.

24           In reality, BBVA Compass Bancshares is a financial holding company with no

25   banking operations, banking products, or banking services in California or anywhere else.

26   Herrick Decl. ¶ 3. BBVA Compass Bancshares is not involved in the day-to-day operations of

27

28   1
           Plaintiff erroneously alleges that BBVA Compass Financial is an Alabama corporation.
     Compl. at ¶ 7.
                                                2
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 6 of 11



 1   its subsidiaries, each of which is independently managed. Id. at ¶ 2. And BBVA Compass

 2   Bancshares does not communicate directly with consumers in California. Id. at ¶ 4. Similarly,

 3   BBVA Compass Financial is a commercial equipment leasing company that does not engage

 4   in retail banking. Cogburn Decl. ¶ 2. It is not a bank; it has no banking operations; and it

 5   provides no deposit-taking products or services, in California or anywhere else. Id. at ¶ 3.

 6   IV.    LEGAL STANDARD

 7          To survive a motion to dismiss for lack of personal jurisdiction under Rule 12(b)(2), a

 8   plaintiff bears the burden of demonstrating that jurisdiction is appropriate and of making “a

 9   prima facie showing of jurisdictional facts.” Schwarzenegger v. Fred Martin Motor Co., 374

10   F.3d 797, 800 (9th Cir. 2004) (internal quotations and citation omitted). Jurisdictional facts

11   cannot be established by nonspecific, conclusory statements. Butcher’s Union Local No. 498,

12   United Food & Commercial Workers v. SDC Inv., Inc., 788 F.2d 535, 540 (9th Cir. 1986).

13   V.     THE COURT LACKS GENERAL PERSONAL JURISDICTION OVER THE

14          BBVA DEFENDANTS BECAUSE THEY ARE AT HOME IN TEXAS, NOT

15          CALIFORNIA

16          A federal district court lacks general personal jurisdiction over a foreign corporation

17   unless its “affiliations with the [forum] State are so ‘continuous and systematic’ as to render

18   [it] essentially at home in the forum state.” Daimler AG v. Bauman, 571 U.S. 117, 139 (2014)

19   (citation omitted); see also Schwarzenegger, 374 F.3d at 807 (continuous and systematic

20   general business contacts must “approximate physical presence” in California) (citation

21   omitted); Park v. Oxford Univ., 35 F. Supp. 2d 1165, 1167 (N.D. Cal. 1997) (“[T]he level of

22   contact with the forum state necessary to establish jurisdiction is quite high.”) (citation

23   omitted).

24          Barring an “exceptional” case, a foreign corporation is subject to general jurisdiction

25   only in the state where it is incorporated or where it maintains its principal place of business.

26   Daimler AG, 571 U.S. at 126–27, 137–38, n.19. Critically, “[g]eneral jurisdiction . . . calls for

27   an appraisal of a corporation’s activities in their entirety, nationwide and worldwide. A

28

                                                3
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 7 of 11



 1   corporation that operates in many places can scarcely be deemed at home in all of them.” Id.

 2   at 139 n.20; see also Martinez v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014).

 3          Neither of the BBVA Defendants is subject to general personal jurisdiction in

 4   California because neither is “at home” in this state. BBVA Compass Bancshares is not at

 5   home in California because it is a Texas corporation with its principal place of business in

 6   Texas. Herrick Decl. ¶ 2. The same is true for BBVA Compass Financial Corporation.

 7   Cogburn Decl. ¶ 2. It is a Texas corporation with its principal place of business in Texas.

 8   Both are “at home” in Texas, not California, and there is no basis to find this to be an

 9   exceptional case. See, e.g., Bayer Healthcare LLC v. Nektar Therapeutics, No. 17 CV-05055-

10   LHK, 2018 WL 1258202, at *5 (N.D. Cal. Mar. 12, 2018) (holding allegations the defendants

11   had “employees and a manufacturing facility in California, maintain[ed] a partnership with”

12   California-based company, bought and sold products in California, but had Illinois principal

13   place of business, were “not enough to support a finding” of general jurisdiction because

14   “[m]erely conducting business in California from a home base in Illinois does not render a

15   company ‘at home’ in California, even when such business generates substantial revenue”); In

16   re Packaged Seafood Prods. Antitrust Litig., 338 F. Supp. 3d 1118, 1139–42 (S.D. Cal. 2018)

17   (holding general jurisdiction not established where defendants had principal places of

18   business in the United Kingdom and the Cayman Islands, maintained offices in New York and

19   Los Angeles, and where a designated member traveled to the United States to attend board of

20   directors’ meetings, did not have operations “so substantial and of such a nature as to render”

21   them at home in the United States) (citation omitted).

22          Under controlling Supreme Court authority, Daimler AG, 571 U.S. at 126–27, 137–38,

23   n.19, there is no general personal jurisdiction over the BBVA Defendants.

24

25

26

27

28

                                               4
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 8 of 11



 1   VI.    THE COURT LACKS SPECIFIC PERSONAL JURISDICTION OVER THE

 2          BBVA DEFENDANTS

 3          Courts in the Ninth Circuit will “exercise specific jurisdiction over a non-resident

 4   defendant only when three requirements are satisfied: (1) the defendant either ‘purposefully

 5   direct[s]’ its activities or ‘purposefully avails’ itself of the benefits afforded by the forum’s

 6   laws; (2) the claim arises out of or relates to the defendant’s forum-related activities; and (3)

 7   the exercise of jurisdiction comports with fair play and substantial justice, i.e., it is

 8   reasonable.” Williams v. Yamaha Motor Co., 851 F.3d 1015, 1023 (9th Cir. 2017) (citations

 9   omitted).

10          Specific personal jurisdiction cannot be asserted over the BBVA Defendants because

11   they did not aim any suit-related conduct at California, and Plaintiffs’ claims of

12   discrimination in opening online accounts does not arise out of anything the BBVA

13   Defendants did because neither defendant engages in banking activities in California (or

14   anywhere else). Cogburn Decl. ¶ 3; Herrick Decl. ¶ 3.

15          A.      The Court Lacks Specific Jurisdiction over Defendant BBVA Compass

16                  Bancshares Because It Directed No Case-Related Activity to California

17           “The purposeful availment requirement is designed to ensure that a defendant is not

18   subjected to suit in a jurisdiction through random, fortuitous, or attenuated contacts.” Am. Tel.

19   & Tel. Co. v. Compagnie Bruxelles Lambert, 94 F.3d 586, 590 (9th Cir. 1996). BBVA

20   Compass Bancshares did not direct any suit-related conduct (or any conduct at all) at

21   California. While Plaintiffs allege that BBVA Compass Bancshares has an “online presence

22   and physical branches” in California, that it “act[ed] in tandem” with Simple to close all

23   Simple accounts belonging to noncitizens, and that it “conspired” with Simple to deny

24   Simple’s services to aliens, Compl. ¶¶ 5, 16–17, these are baseless conclusions without

25   factual support.

26          The evidentiary record is that BBVA Compass Bancshares does not have branches and

27   does not involve itself in the day-to-day operations of any of its independently managed

28   subsidiaries. Instead, it is “a financial holding company,” it engages in no banking activities,

                                                5
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 9 of 11



 1   and has no communications with consumers in California. Herrick Decl. ¶¶ 2–4. As such,

 2   Plaintiffs’ claims in no way could have arisen from any case-related conduct BBVA Compass

 3   Bancshares purposefully directed to California, because there was none. Watkins v. Autozone,

 4   Inc., No. 08-CV-1509-H (AJB), 2008 WL 11336729, at *2–3 (S.D. Cal. Oct. 10, 2008)

 5   (concluding plaintiff failed to meet test for specific jurisdiction where it offered no affidavits

 6   or argument contradicting defendant’s averments that it was “a holding company that merely

 7   own[ed] stock in its subsidiaries”); see also Reddy v. Medquist, Inc., No. CV 10-1830-

 8   VBF(DTBx), 2010 WL 11595765, at *2 (C.D. Cal. Apr. 29, 2010) (plaintiff did not meet her

 9   burden of showing court had general or specific jurisdiction over defendant that was “a

10   holding company with no California operations”).

11          Plaintiffs’ vague and conclusory allegations of conspiracy or concerted action with

12   Simple are insufficient to establish specific jurisdiction. Brown v. 140 NM LLC, No. 17-cv-

13   05782-JSW, 2019 WL 118425, at *8 (N.D. Cal. Jan. 7, 2019) (finding no specific jurisdiction

14   based on plaintiff’s allegations that the defendants “were participating in the same conspiracy

15   as the California defendants”). “Plaintiffs provide no allegations or evidence to support an

16   assertion that” either BBVA Defendant “had any direct involvement in the [discriminatory]

17   scheme alleged” in the Complaint “as would be required for a finding that [it] is subject to the

18   specific jurisdiction of this Court.” Corcoran v. CVS Health Corp., 169 F. Supp. 3d 970, 981

19   (N.D. Cal. 2016); Walden v. Fiore, 571 U.S. 277, 283 (2014) (“[T]he relationship must arise

20   out of contacts that the ‘defendant himself’ creates with the forum State.”) (citation omitted

21   and emphasis in original); Sky Billiards, Inc. v. Loong Star Inc., No. EDCV 14-00921 JGB

22   (SPx), 2014 WL 12601022, at *4 (C.D. Cal. Sept. 4, 2014) (dismissing complaint where

23   plaintiff’s “allegations regarding specific jurisdiction are threadbare”).

24          What is more, Plaintiffs’ allegations that the BBVA Defendants participated in

25   Simple’s purported nationwide discriminatory policy do not support specific jurisdiction in

26   California, because “it is not clear that those actions either took place in California or were

27   purposefully directed at California.” Page v. Minn. Life Ins. Co., No. SACV 18-01208 AG

28   (KESx), 2018 WL 7501580, at *3 (C.D. Cal. Dec. 3, 2018) (granting motion to dismiss for

                                               6
                DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 10 of 11



 1   lack of jurisdiction where plaintiffs did not plausibly allege conspiracy between defendants);

 2   Ayunan v. Caktiong, Case No. 15-cv-9355, 2016 WL 738288, at *7 (C.D. Cal. Feb. 23, 2016)

 3   (finding specific personal jurisdiction lacking where foreign defendant had offices and an

 4   employee in California, was registered to do business in California, because plaintiffs failed

 5   to allege the claims arose from California-related activities).

 6          Certainly no plausible inference may be drawn that California was the target of this

 7   policy, as Simple is an Oregon-based company, and the BBVA Defendants are Texas-based.

 8   Absent a showing that the alleged policy was aimed at California, rather than Texas, or

 9   Oregon, or anywhere else, specific jurisdiction is lacking. See, e.g., Schwarzenegger, 374

10   F.3d at 804–05 (holding “a foreign act with foreseeable effects in the forum state” is

11   insufficient for an assertion of specific personal jurisdiction) (citation omitted); see also King

12   v. Am. Family Mut. Ins. Co., 632 F.3d 570, 580 (9th Cir. 2011) (“[E]ven though the accident

13   triggering [insurance] coverage under a nationwide insurance policy took place in Montana,

14   there was no basis for finding of jurisdiction [there].”).

15          Plaintiffs’ conclusory allegations do not support specific personal jurisdiction. This

16   Court should dismiss BBVA Compass Bancshares and all claims asserted against it.

17          B.      The Court Lacks Specific Jurisdiction over Defendant BBVA Compass

18                  Financial Because It Directed No Case-Related Activity to California

19          Like BBVA Compass Bancshares, defendant BBVA Compass Financial did not direct

20   any suit-related conduct toward California. Putting aside Plaintiffs’ baseless allegations about

21   BBVA Compass Financial’s physical branches in California and tandem operations with

22   Simple, the reality is that BBVA Compass Financial is “an equipment leasing company with

23   its business focus on commercial transactions.” Cogburn Decl. ¶ 2. It is not a bank, has no

24   banking operations, and provides no deposit-taking products or services in California or

25   anywhere else. Id. at ¶ 3. BBVA Compass Financial’s commercial equipment leasing business

26   has “no relationship to the complaint in the present action,” which is based solely on the

27   allegedly discriminatory denial or termination of bank accounts. AM Trust v. UBS AG, 78 F.

28   Supp. 3d 977, 983–86 (N.D. Cal. 2015).

                                                7
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
      Case 3:19-cv-01541-JST Document 18 Filed 05/24/19 Page 11 of 11



 1          As with BBVA Compass Bancshares, the barebones conclusions that a commercial

 2   equipment leasing company worked “in tandem” with Simple, a digital account platform, are

 3   wholly insufficient. See, e.g., Brown, 2019 WL 118425, at *8 (“barebones assertions” of

 4   forum contacts insufficient); Sky Billiards, Inc., 2014 WL 12601022, at *4 (“threadbare”

 5   allegations insufficient). And even if they were credited, there still could be no specific

 6   personal jurisdiction because Plaintiffs cannot allege the concerted action took place in

 7   California or was purposefully directed at California. See Page, 2018 WL 7501580, at *3. The

 8   claims against BBVA Financial Corporation should also be dismissed.

 9          C.       Asserting Specific Personal Jurisdiction over the BBVA Defendants Would

10                   Be Constitutionally Unreasonable

11          Neither BBVA Compass Bancshares nor BBVA Compass Financial is incorporated in

12   California. Neither has its principal place of business here. Neither conducts any banking or

13   deposit-taking activities here (or anywhere). Both are Texas companies in incorporated in

14   Texas with no consumer-facing operations. They have no ties to this case and no expectation

15   that they would or could be sued by someone who tried to open an online account through

16   Simple. It offends due process to demand they appear, produce witnesses, and produce

17   documents in this Court. Respectfully, dismissal of the claims against the BBVA Defendants

18   is warranted.

19   VII.   CONCLUSION

20          For the foregoing reasons, this Court lacks jurisdiction over the BBVA Defendants.

21   Thus, the claims against them should be dismissed with prejudice and judgment entered in

22   favor of the BBVA Defendants.

23
     Dated: May 24, 2019                          KATTEN MUCHIN ROSENMAN LLP
24

25
                                                  By:        /s/ Gregory S. Korman
26
                                                        Attorneys for Defendants BBVA Compass
27                                                      Bancshares, Inc., Simple Finance Technology
                                                        Corp., BBVA Compass Financial
28                                                      Corporation, and Compass Bank

                                                8
                 DEFENDANTS’ MOTION TO DISMISS COMPLAINT PURSUANT TO RULE 12(b)(2)
